Resumption of the session
I declare resumed the session of the European Parliament adjourned on Thursday 29 May 1997.
Approval of the Minutes
The Minutes of the part-session of Thursday 29 May 1997 have been distributed.
Are there any comments?
Mr President, the Minutes of 29 May show a considerably larger attendance than we get on the last day of a Strasbourg session. I suggest that this is because the French authorities are unable to offer a decent service by air or any other means to get home after a meeting.
Mr Kellett-Bowman, I understand how every Monday in Strasbourg, we have the same question. I can only give the usual answer: that I refer this matter to the French authorities. You know that the French authorities have responded with a proposal to the European Council on fixing the institutions' seats and timetables.
Mr President, I have a genuine point on the Minutes. You will recall that I raised the matter of the Norwegian salmon dumping case on Wednesday. I returned to the matter on Thursday. We have still not had an answer to our question which was why we as a parliament have been unable to gain access to the Commission to hear what was going on, whereas the Norwegian Government seems to have been able to talk to every single Commissioner. I want to know when we can question the Commission on this issue. The deal has now been done to Norway's benefit and we are entitled to know when we can hear about it.
Thank you, Mr Macartney. I shall forward your remark to the Commission.
(Parliament approved the Minutes)
Mr President, I want to ask about the management of this building. Since we last met in Strasbourg, someone has torn down and removed a poster I had on my door commemorating French and German resistance to Hitler. I see the difficult of policing an institution which contains the likes of Mr Bernard Antony, who was convicted on 15 May in Montpellier for racism, fined FF 50, 000 and received a six-mont suspended jail sentence, and Roberta Angelilli who endorsed the re-enactment of the book-burning of Hitler's Nazis in Rome, but can the President assure me that in future the security services will try to ensure we are protected from this kind of vandalism?
Mr Ford, your complaint will be noted and referred to the security services, who must protect members' posters from acts of vandalism.
Mr President, I should like to appeal to you personally, as a gifted lawyer and long-time leading member of the Committee on Legal Affairs and Citizens' Rights, to intervene in the situation in the Netherlands which has resulted in various technical provisions of European law becoming null and void. The country is facing a legal disaster as a result of an absolutely incredible blunder on the part of the government in failing to notify Brussels of some 340 provisions, which are therefore now cancelled. For example, the breathalyser test can no longer be used in the Netherlands because the relevant provision is now void. It was the previous government rather than the present one that was responsible for this. What I would ask you to do - and I shall be discussing this with Mr Wijsenbeek this evening, since we two are the only Dutch lawyers here, and in the Legal Affairs Committee - is to urge the Council of Ministers of Justice...
(The President cut the speaker off)
Mr Janssen van Raay, this is not the time to raise that question. It is a matter for the Committee on Legal Affairs and Citizens' Rights.
Mr President, I should like to urge the Commission, in particular the Transport section, to bring forward a report on the transport of nuclear material. At the present time aircraft carrying plutonium are flying over Member States including the UK. It is a matter of extreme urgency that this matter is resolved as quickly as possible. I would therefore respectfully ask you to prevail upon the Commission to bring forward an up-to-date report on the transport of nuclear waste.
Mr Morris, if you have put this matter to the Commission, I shall ensure that they answer you.
Mr President, the British Sunday Times on 1 June this year carried an article in which it indicated that the new British Government was maintaining a computer database on the activities, questions and speeches of Members of this Parliament. Mr Hugh Kerr specifically was mentioned. I am not aware whether other Members are being monitored and surveyed in this way by the British Government. I wish to know whether this action constitutes a breach of the privileges of this House.
Mr Perry, I would rather interpret this information, if it is true, as a sign of the interest shown by a Member State Government in the European Parliament's activities. We are forever asking Member States to take an interest in the European Parliament's work, and so it is a good sign that a new government should be concerned with these matters. That is how I would prefer to interpret this.
Mr President, I raised orally the question of interpreting at interparliamentary delegations' meetings, with reference in particular to the delegation for relations with Kazakhstan and the other central Asian republics. I am the vice-chairman of that delegation. The trip was arranged for early May. The meeting went ahead as scheduled, but even though I wanted to take part and thought that I could make a useful contribution I was unable to do so because I had been informed that there would be no Greek interpretation. In addition to my oral query I wrote to you about the matter, and after an awfully long wait I have received a letter form you in reply in which you say that you do not know who decided that interpreting should not be available for all of the languages of the participants in interparliamentary delegations and that in the case in question interpreting from Russian and English suffices. I do not know on what criteria that decision to exclude all of the other languages was taken. I am concerned about Greek, because as a member I must be able to participate.
Why do I raise the matter? Firstly because I had to wait so long for your reply. But that could be excused, perhaps, bearing in mind your workload. The real issue, though, is that we cannot do our job. Somewhere - in the Rules - there ought to be a stipulation that Members who wish to participate in the various bodies and committees must, inter alia, be familiar with English and Russian or have knowledge of German, because that is the reality of the situation. Effectively you are sidelining us.
Mr Ephremidis, I think that this matter has been considered by the Conference of delegation Chairmen and you will be informed as to why only two languages were on offer in this case and the possible solutions to the problem.
Mr President, Members have had circulated to them this evening notice of my written declaration on alcopops which lapses at 6.30 pm. I wish to make two complaints about the procedure associated with written declarations.
Firstly, the word 'alcopops' is admittedly a fairly new word but I have cause to complain about the translations. The French translation, in particular, did not convey what alcopops are: sweet drinks containing alcohol, designed for young people and very dangerous. So the translation was redone but the time limit has not been extended.
Secondly, I wish to complain about the fact that written declarations are very, very difficult to sign in our Parliament. This may be deliberate but I guarantee there are many Members in this Chamber who have absolutely no idea where in Brussels you go to sign written declarations. The answer is: it is a long way away from the Hemicycle. I ask you to consider having written declarations here in the Hemicycle, the obvious place for them to be signed. I also ask for an extension of the time limit on my declaration so that those who want to combat this evil of alcopops can do so in a convenient way.
(Applause )
Mrs McNally, of course the time limit can be extended but, as for the signing of written declarations, may I remind you that the relevant procedure is laid down in the Rules and any change would require a change to those Rules.
In Brussels, the place where written declarations are signed is just beneath the hemicycle and here in Strasbourg, if I am not mistaken, it is just next door.
Order of business
The final draft agenda as drawn up by the Conference of Presidents (at its meeting of Thursday 5 June 1997) pursuant to Rule 95 of the Rules of Procedure has been distributed.
No amendments have been proposed.
I give the floor to Mrs Green.
Mr President, following the meeting of my group this evening there are a couple of changes which we would like to put to you.
Firstly, as you know, we in the Conference of Presidents supported the movement of the McIntosh report on aviation safety from Tuesday to Thursday. We did that on the understanding that the Commissioner would be available on Thursday to deal with this issue. We understand now that this is not the case. Whilst we understand the reasons why the report was moved and are in favour of being as helpful as we can, we would ask the rapporteur if she would consider moving the report to July so that it can be dealt with when the Commissioner is available. It is a very serious issue and we want to make sure that it is properly debated and dealt with. Thursday does not seem like a good idea.
The second proposal is that we currently have a deadline of 4 p.m. tomorrow for compromise motions and amendments on the IGC and the Amsterdam Summit. The outcome of the vote which takes place tonight in the Committee on Institutional Affairs, where, as you know, there are 134 amendments to the text on the IGC, will not be available for consideration by the groups before the deadline for amendments expires. I am therefore asking for an extension of that deadline for compromise texts and amendments until, perhaps, 10 a.m. on Wednesday. That would allow all groups tomorrow evening to assess whether they want to make further amendments to the texts which will only emerge from the Institutional Affairs Committee tonight.
Mr President, I am rather surprised that we are still talking about the McIntosh report, which has now been moved to Thursday, since I assumed that if no written comments were received, the agenda would remain as it stands.
However, if as it now seems, the Commissioner is unable to attend, then I think we can agree to postpone the report to the July part-session, since the second June meeting is already full.
What we do have a problem with are the two resolutions on the IGC and the other items on the agenda for the Amsterdam summit. I gather from Mrs Green's proposal that if the amendments are to be tabled by Wednesday morning, the vote would be held on Thursday. I do not think this is a good idea for such an important issue - we have already discussed it in our group - and I think it would be much better to set the deadline for tabling amendments at 7 p.m. or even 7.30 p.m. for once, rather than 4 p.m., so that everyone has the chance of further discussion in their groups. We would go along with the Socialist Group to that extent, but I do not think it is a good idea not to vote on Wednesday.
I would therefore ask how late it is technically possible to set the deadline so that we can still be sure of voting on Wednesday?
Mr President, I have a point about the sitting on Tuesday. About ten minutes before the start of this sitting, I received a copy of a letter addressed to you, presumably because I am the rapporteur for the agriculture budget. The President of the Council of Agriculture Ministers informs us that he cannot attend the prices debate tomorrow afternoon, but proposes to come tomorrow evening instead. I would suggest that we should vote on this point at 9 a.m. tomorrow morning, so that we can have time for discussion in the Committee on Agriculture and perhaps also with Commissioner Fischler. I would therefore ask that we should decide at 9 a.m. tomorrow whether to postpone the debate on farm prices until 9 p.m. tomorrow evening.
Mr President, we also think it would be most unfortunate if we do not vote on Wednesday. It would be sending out entirely the wrong political signal on such an important issue to hold the debate on Wednesday morning, but not to have the vote until the next day. We therefore support the idea of being able to table amendments and compromises later, at 8 p.m. or 9 p.m. instead of 4 p.m., depending on the technical constraints.
Let us take one part at a time.
Postponement of McIntosh report
First of all, we have Mrs Green's proposal, supported by the EPP Group, to postpone the McIntosh report until the July part-session. I am going to put the proposal to the vote. May I remind Mrs Green and other members that this is an exception because proposals for amendments should, under the Rules, be tabled one hour before the part-session begins, at the latest.
(Parliament approved the request) - Deadline for tabling (European Council)
The second point raised by Mrs Green concerns the deadline for tabling amendments on the Amsterdam European Council.
The deadline can be extended until 4 p.m. Tuesday, so that resolutions can be voted on on Wednesday. Groups must display responsibility and not table too many amendments, so that the vote can be completed, given the importance of this subject.
Mr President, I am trying to be helpful. I understand why we would want to vote on Wednesday. We could support that provided our Group and most of the other groups which meet in the evening on Tuesday have at least some opportunity to discuss the amendments and the text that comes out of the Committee on Institutional Affairs. My Group meets at 7 o'clock, so it is quite impossible for us to have the amendments in by 6 o'clock. We will try to keep them to an absolute minimum. Even a deadline of 8 o'clock will only allow us an hour to discuss these issues with a group of 214. You see the pressure we are under! Obviously 9 o'clock would make it much easier for us. If we can all agree with that, then we will do all we can to facilitate matters for the services. We will even give drafts in advance, which we can then perhaps adjust in minor ways afterwards. We will do everything we can to be helpful.
Mrs Green, that means that we would vote on Thursday?
Mr President, I would like to propose that if we can have a deadline of 9 o'clock - and we will facilitate matters as much as we can for the services - we should vote on Wednesday.
We will try to do it. But if it is technically impossible, because amendments are numerous and complicated, then we will have to hold the vote on Thursday. We will know by Wednesday morning. In any case, my services tell me that we can put 9 o'clock if we have amendments by that time. Requests for split votes must be in by 6 o'clock, but we would accept amendments until 9 o'clock.
Mr President, I do not have much experience of procedural debates here, but Mrs OomenRuijten has been extremely helpful in explaining matters, drawing on her own wealth of experience. However, I would also refer to the practice adopted by Mr Hänsch in the past, whereby votes had to be taken as soon as possible after the debates. This seems a very good rule to me, and as Mrs Aelvoet said, it would be sending out the wrong political signal if we held the debate on Wednesday morning but did not vote until Thursday afternoon. I therefore agree with your proposal, Mr President, that we should have our meetings by 9 p.m. tomorrow night - our group too does not meet until 7 p.m. and that we should have until 9 p.m. to table any amendments. I would urge most strongly that we should vote on Wednesday afternoon after the debate.
I agree, that is what I said.
Mr President, I entirely agree with the proposal that we should keep the number of amendments to a minimum and that we should have them in by 9 p.m. However, what I cannot understand is why we need to decide which split votes we want by 6 p.m. I do not see why it has to be so early, since there is really not a problem with getting things translated - the President of the sitting just reads out the split vote that has been requested - but simply of preparing the votes. I honestly cannot see why, if the amendments are to be in by 9 p.m., we cannot also have until then to consider which sections need a split vote. I simply cannot see the reason for this.
This is an exceptional vote, and that is why we are exceptionally setting an 8 o'clock deadline. The European Parliament's services will pull out all the stops so that we can vote on Wednesday.
Mr President, I am surprised at this result, because the groups are being very helpful to the plenary. After all, we have to have the opportunity to consider what will only come out of committee tonight. You are giving us one hour, which makes it extremely difficult not only to discuss the amendments we might wish to submit but to submit them in a form acceptable to the plenary. That is very tough going!
I cannot see why, if we must vote Wednesday - and I accept it would be better to vote then - we cannot say that if there are too many amendments and it cannot be dealt with by lunchtime Wednesday, we will have a special voting session at 5 o'clock.
After all this House is sovereign. We need to be able to discuss these issues. It is not just the vote that is important. The whole issue is important. The groups' response to the discussion on the IGC is crucial. So I would still ask that it be 9 o'clock. My Group has 214 members. It is not easy to discuss this issue and submit the amendments in one hour.
Mrs Green, the deadline will be at 9 p.m., but I take note of what you have said: if everything is not ready for the vote on Wednesday, late in the morning, then the vote will have to be at 5 p.m. We cannot vote unless decent translations are ready and all the preparations have properly been completed.
Agricultural debate
The third point concerns the joint debate on agricultural prices. I have just received a letter from the Dutch Agriculture Minister to the effect that he must attend a national parliament sitting in the afternoon. I can suggest two scenarios: either the debate will be held from 9 p.m. to midnight on Tuesday - when he would be present - or we hold a debate with the Committee on Agriculture and Rural Development.
I give the floor to Mr Colino, chairman of the Committee on Agriculture and Rural Development.
Mr President, I am surprised by this announcement, for reasons you have explained, that the Dutch Minister, President-in-Office of the Council, will not be here, and I think it would be preferable for him to attend the debate. I would not oppose postponing the debate until 9 p.m. to midnight on Tuesday, in accordance with this request, as long as the Minister will attend in that case.
The Minister's letter states quite clearly: ' I shall be able to attend the debate from 9 p.m. to midnight. I would therefore be grateful if the debate on agricultural prices were postponed until the evening' . It seems quite clear.
I put to the House the proposal to postpone the debate on agricultural prices to Tuesday evening.
(Parliament approved the proposal)
The order of business has been adopted thus amended .
Mr President, it was actually intended that there should be a joint debate. So are we now going to have a debate just on agricultural prices, or on the whole complex that is on the agenda?
Thank you very much, for your question, which gives me the opportunity to make it clear that this is the joint debate that we are talking about.
Mr President, I must object. We agreed on one point, and that was the discussion about agricultural prices. It is simply not right that we should go on discussing this whole complex until midnight. There will be no Members left in the House by then!
I understand your argument, as your Group voted against. But the majority of the European Parliament has decided otherwise.
Mrs Lulling, you have the floor.
Mr President, my report also concerns agriculture, bee-keeping to be precise. I do not see what it has to do with agricultural prices and we could quite easily examine it in the afternoon, like the Baldarelli report, as the agenda states. Is that not possible?
Mrs Lulling, according to the agenda, you report was not part of the joint debate. It is therefore unaffected by this decision. The decision was to postpone the joint debate but not the other items. In other words, not your report.
Petitions 1996-1997
The next item is the report (A4-0190/97) by Mr Perry, on behalf of the Committee on Petitions, on the deliberations of the Committee on Petitions during the parliamentary year 1996-1997.
Mr President, I present the annual report on the work of the Committee on Petitions.
I find that wherever people are in the world, they tend to perceive themselves as being at the centre of the universe. I find that whichever committee in this Parliament colleagues are members of, they regard that committee as the most important, the most vital and central to the work of Parliament.
They can all make a good case, whether it is the Budgets Committee, Environment, Women's Rights, Regional Affairs or whatever. They are all doing important work. I know that the Committee on Petitions is not universally regarded as the most important. In fact I describe it to my constituents as the complaints department of the Parliament. We do not decide policy, we make no legislation, we control no budgets, which are the ways you normally decide power and influence.
But we do listen to the people of Europe; and in a democratic process can anybody tell me anything that is more important than to listen to the citizens' concerns and problems? Citizens take their right to petition seriously. In the last ten years the number of petitions has doubled from 500 to over 1, 000 per annum. There has been a slight decrease this year, which was to be expected with the advent of the European Ombudsman. The committee has established good working methods with the Ombudsman and I pay tribute to the work and the good relations that exist.
The Committee on Petitions performs the role of listener on behalf of the Parliament. Last year saw a petition with over 4 million signatures objecting to tests on live animals by the cosmetics industry. But it is the opportunity for the individual to get redress of grievances that is important. Colleague Mary Banotti works very hard on the issue of tug-of-love children, working as your representative to solve those very personal problems. There was a young man in Luxembourg who got the tax authorities there to repay him tax. Nobody can do a better job than getting the taxman to pay money back! Even in my own constituency a petitioner complained that his pension had been miscalculated and he got several thousand pounds back pay.
The committee works in a harmonious way across our national and political divisions. I certainly want to pay tribute to last year's chairman, Mr Newman, and my political colleague, Mr Fontana, who is the chairman this year. I also wish to place on record the committee's appreciation of the work of its secretariat and the work of the Commission. Their reports are invariably thorough, well-researched and presented in a helpful way.
Sadly my report is not all plaudits. The Council of Ministers is often conspicuous by its absence. I wonder whether they are in the debate this evening. Yet a significant proportion of our petitions comes from citizens who believe that Member States are failing to honour their obligations to the European Treaties. There might be issues of social security, respect for the environment - a whole myriad of problems arise because it is citizens who seek to put the Treaties into effect by living, working, studying where they wish in Europe. It is not yet always as easy as we wish it to be, or indeed as we fondly might believe it to be.
Attendance by representatives of the Council frequently and regularly at meetings of the Committee on Petitions might obviate that sort of problem. It is not just the Council I comment on. Our own services - and even some of our committees - pay scant attention to the work of the Committee on Petitions. To my mind, when a committee of the Parliament is asked by the Committee on Petitions for an opinion they should believe there can be no higher priority than heeding the pleas of the citizen who thinks Europe is not working.
In the report we have also asked the press and publicity offices to pay more attention. These are human interest stories; they show what Europe means to the individual; they show that Parliament is the protector of the individual and we should be shouting our successes from the rooftops. The report contains a proposed formula that sets out what European citizens are entitled to expect of bodies that administer regulations and directives, whether these bodies are national governments or the Commission. They cover such obvious issues as transparency of rules, who is in charge of a service, the right to prompt attention to a case within a published timescale.
In Britain these administrative standards are contained within a Citizens' Charter and this is a model which the Commission could well study and emulate where appropriate across Europe. I hope we shall find a mechanism for establishing that formula of good administrative practice as a European citizens' charter.
Finally, as a committee we urge that the 'Citizens First' information campaign should not neglect to remind citizens of their worthwhile right to petition the Parliament to help ensure that the rights of the European citizen are respected.
First of all I should like to congratulate Mr Perry on his excellent report. This annual report, and the way in which it has been drawn up, are a sign and expression of the excellent cooperation, above all party-political considerations, that characterizes our work on this committee. The Committee on Petitions has been in existence for ten years now, and during that time it has received about 10, 000 petitions with about 10 billion signatures. We can quite rightly claim that the Committee on Petitions forms the link between the citizens of the EU and its institutions. The people of the European Union come to the Committee on Petitions with their concerns, their negative experiences and their desires. Often we are able to help them solve their problems, but often our hands are tied because, even when there is European involvement, the legal basis needed in order to take action is lacking. In that case, the matter turns out to be a national problem after all.
Sometimes, however, the Committee on Petitions, as an institution, is completely misunderstood. We are regarded, as it were, as the highest instance, along the following lines: I, the petitioner, have complained to my local authority, then to the regional authority, and then to the national petitions committee. None of them upheld my claim, so I am now going to go to the European Parliament and complain there. Of course, that is not what our competence is all about. We are not the Supreme Court.
One problem that we still have to overcome is the problem of time. Petitioners have to wait too long for a reply, or for the solution to their problem. It takes some time, after a petition is first received by post, for it to be summarized, checked in advance to see whether it is admissible or not, and then translated into eleven languages.
Once the Committee has decided on a recommendation, then the real work begins. The Commission, thank goodness, has finally complied with our request and is trying to process petitions very rapidly, but they are still being held up at the level of the Member States and the Council. They operate very slowly, particularly when an infringement of Community law is involved. Insufficient information is made available; in other words, in most cases it is incomplete, and it is also too slow. We are asking for more precise and more rapid information and replies from Member States. We need firmly agreed deadlines, and all those people who are involved in the expansion and coordination of the electronic data-processing system could help here. Because, since 1992, the Committee on Petitions has been meeting in public, and because the petitioners are always asked whether they want their petitions to be handled in public or not, this should not cause any difficulties with data protection either. The participation and hearing of petitioners by the Committee is often desirable as a matter of urgency, and we try to be fair in arranging for this to be done.
For example, on the petition about opencast lignite mining in Garzweiler, because we as a committee thought that the information provided by the petitioners was insufficient, we decided to send a fact-finding mission there. The visit will be taking place next week.
Unfortunately too much of our work still goes on out of the public eye. Many of the initiatives of the other committees, and legislative initiatives by the Commission, too, are closely linked to the petitions dealt with by the Committee, because people are constantly discovering defects and deficiencies in European Directives and statutory provisions. So we are also requesting that the European Parliament's offices should be better informed about the right of petition. The public should be informed about the petitions that are being examined, and above all about the petitions for which solutions have been found. Only in this way can we, as elected representatives of EU citizens, establish a closer link with them and put into practice our oft-quoted desire to be 'close to the people' .
Mr President, this is an unexpected bonus for me. I am replacing Mr Fontana and, as an active member of the Committee on Petitions, I wish to take this opportunity to inform Parliament that we have had some extremely good news in relation to children who have been abducted. In the past year children who have been missing - in some cases for up to 18 months - have been recovered. There was a very notable case where a German child had been abducted to Western Samoa and there were others abducted to France and North Africa. With the considerable help of your office and of Parliament we have had some significant successes in returning these children to their parents.
This has resulted in some very good publicity for Parliament. People recognize it as a human issue and, while we are not going about it strictly speaking as lawyers, through Parliament we have considerable influence in putting pressure on local authorities who might be ignoring these cases assuming them just to be domestic tiffs. When we ring from Parliament I have noticed a considerable willingness on the part of many authorities, legal and social, to take these cases seriously and to give us wonderful help in the process.
Another matter on which the Committee on Petitions has been lobbied intensely is the difficulties many teachers experience working in other Member States. Every Member State has its own sneaky little tricks for making sure that people do not find it too easy to go to other countries and practice their professions. So, in the context of the directive on free movement and practice of the professions, we hope there will be improvements here.
I also had the honour of being the rapporteur for the report on disability. A petition by over 3, 000 people with disabilities throughout the Community resulted in my report which I am proud to say was passed unanimously last December.
Another petition also raised very serious issues. Two of my constituents petitioned Parliament when their parents died in a carbon monoxide poisoning incident in a holiday apartment in Spain. As a direct result of this petition we have discovered some very alarming things about some gas heaters, including the fact that 61 people died in Belgium last year as a direct result of carbon monoxide poisoning from water heaters. Thus, issues far beyond the actual content of the petition have been raised.
As Mr Perry has rightly said, the people of Europe are effectively probing the laws of Europe, the directives of Europe and the issues that concern them most closely.
Mr President, I should like to thank Mr Perry for the report, which I think is an excellent piece of work. It does seem true that, as Mr Perry says, people tend to think that the particular committee in which they are currently active is the most important one in Parliament. But, that said, I think we can safely say that the Committee on Petitions and the Ombudsman together really focus on the most vital areas of the Union's work. There are very few other agencies through which citizens have the same direct contact with the Union. This is where the individual citizen can get a concern addressed in an entirely concrete way. Unfortunately of course, it is often because there is something wrong in the relationship between Member States - after all that is what the Committee on Petitions deals with - but it is possible for the citizen to lodge a complaint or raise matters more or less at no cost. Where else in the Union is it possible to get a case off the ground without spending huge amounts on legal assistance? It is possible when the matter is raised with the Committee on Petitions. But, precisely because this is where the individual citizen comes into direct contact with the Union, it is important that the procedure should be as effective as possible. And, as we have the President in the Chair, I would like to say - and I hope the President is listening even though this is in Danish - that, when it comes to the use of information technology in the conduct of business in Parliament, there is a great deal lacking. Things get almost completely impossible when one ventures into this area, and I think that, particularly when fifteen countries have to cooperate, it is absolutely vital to make use of computer systems and information technology.
Mr President, I want to start by congratulating Mr Perry on the first class report he has presented to us and then ask the House to bear in mind that the right of petition is one of the fundamental rights of European citizens. The exercise of this right currently represents one of the few points of direct contact with the European institutions available to the European citizen. So it is essential that we activate this right fully.
It has already been said, and I want to underline it, that in the last ten years some ten thousand petitions have been presented and millions of citizens have signed them. That is why it is important for all the parliamentary committees to be involved in activating this right, and not just the Committee on Petitions. It is also vital to find a way of amending the Rules of Procedure so that a rapid response can be given to all the petitions we receive. We have taken a considerable time to respond today, and we cannot maintain dialogue with the citizens of Europe and protect this right for them unless the response procedure is changed to make it faster and easier.
Here I must also mention that the Commission collaborates too slowly, but at least it does, whereas the Council hardly collaborates at all. A strong request needs to be made on this point too if the right of petition is to be fully realized.
Mr President, the annual report by the Committee on Petitions naturally contains little that is controversial. There is no doubt that there must be mechanisms at every level of government to protect people against abuses of power or the indifference of officialdom. For example, support and help needs to be given to frontier workers within the European Union facing problems with their tax or pension administrations.
However, it is most regrettable that when this ideal is put into practice using all our highly detailed Community law, it is invariably presented as a kind of victory for democracy. I would point out that in many cases Community law is introduced in a way that could not remotely be described as democratic, either because decisions are taken behind closed doors where no one monitors what happens, or because they are taken at a level so far removed from the man in the street that there can be no question of controls, let alone involvement.
Let me give you an example. The Maastricht Treaty provides that in all the Member States, even people who do not have the nationality of the country concerned must have the right to vote in European and local council elections. This was a totally arbitrary idea, the brainchild of a purely pro-European ideology. It was a decision taken over people's heads and was not even welcomed by the people concerned, as we can see from the fact that the most recent European elections were a major flop amongst the electorate in question. For the last three years, I have been asking the Commission at regular intervals for the turn-out figures, and they have always claimed that they are unable to provide them, even now, three years after the event. In my own country, this European decision is threatening to result in cultural genocide - there is no other word for it - for Flemings around Brussels and in Brussels itself. Tens of thousands of new voters, almost by definition not Dutch-speaking, of course, are threatening to create a tidal wave of support for the French-speaking parties. These French-speaking parties represent people who think that they belong to a sort of 'Herrenvolk ' that does not need to adapt itself to the language of the country in which it settles, but thinks instead that the native population, the Flemings, the Dutch speakers, should adapt themselves to the newcomers.
This modern form of cynical and brutal colonialism is now being supported by a European decision which the vast majority of my people did not want and which has to be seen as helping to promote cultural genocide. The Flemish Parliament has actually adopted a motion linking the right to vote in European elections to a number of very strict conditions and restrictions, but it looks very much as if the decision taken by Europe over everyone's heads carries more weight than the democratic wishes of the Flemish Parliament. It is examples like this which make me think that Europe is often actually harmful to the interests, survival and identity of the nations of the Union. That is why I have become a eurosceptic and why I cannot endorse this report, uncontroversial though it may be.
Madam President, I too wish to compliment Mr Perry on his report and to thank him. We should recognize, of course, that the report is the product of the committee as a whole, as is reflected in the unanimous approval given to it and the constructive additions made via amendments throughout the period during which it was being drawn up. The Perry report follows the lead set by the Gutiérrez Díaz report last year and the Kuhn report in 1995 in enhancing the standing of the Committee on Petitions.
Yes, it is true that the Committee on Petitions is not the most exalted of this Parliament's committees. However, as a committee, it is not the same as the others. The right of the citizen to petition is a fundamental right recognized in the treaties and the European Parliament has a duty to promote that right. And it is the Committee on Petitions which is charged, in the name of this Parliament, with the task of supporting and making a reality of the right of the European citizen to petition.
This right of the citizen to approach the European Parliament directly provides us with a good tool for monitoring the European venture on the ground. It is form of ongoing check, a form of public scrutiny of Community law through the eyes of ordinary people who very frequently find themselves up against adverse circumstances in their everyday lives.
I think that this message is good news to very large numbers of people. The fact, I mean, that the European Parliament has this committee which is now able to protect and promote the rights of the citizen in concert with the institution of the European Ombudsman.
Madam President, I join colleagues in thanking the rapporteur for his report, which was quite excellent, as was his presentation. But, of course, as the last speaker has said, the report is a reflection of the work of the Committee on Petitions as a whole.
I am an outsider, ie, I am not a member of the Petitions Committee, but I have, from time to time, constituents with knotty problems. I must confess that we have had our share of failures. I am the first to acknowledge that the committee has been successful on many fronts. We have heard in particular from Mrs Banotti how children have benefitted from the work of the Petitions Committee. But the hard fact is that there are a number of knotty problems and some of them have come through my own hands. I have not been able to satisfy the constituents concerned; not at least until now. That may or may not be the fault of the Petitions Committee. It may or may not be the fault of the Commission. But one gets the feeling that some people sometimes are not doing their stuff. I would put the Commission officials in that category.
Who do I have in mind? I have in mind, for instance, my excellent constituent, Mr Peter Thomas. He won a case against the Greek railways several years ago and he is owed several thousand pounds by them. Have they honoured that? Certainly not! They have not paid him for breach of contract. The thing drags on and on and my constituent is in serious trouble with his bank manager. That is case one.
Case two: I have a constituent - Mr Hawthorne - who had a villa in Malaga, in Spain. This was sold when he was not looking. He only owed them a very small loan. He has been struggling now for six years with the Spanish courts and we have not had any help yet, effectively, from this Parliament. I feel slightly ashamed about that.
Madam President, I think this is a very useful report, as we are seeing from the debate, because it gives an account of the work of the Committee on Petitions - an account fully deserved by the Committee on Petitions and its secretariat. But we must realise that we are far from making the effective and necessary response expected by Europe's citizens, who are turning to us in droves, submitting very important cases, cases affecting their fundamental interests - and we have not been able, as I said, to provide the desired effective response to these petitions, to these requests and to the defence of their rights and interests.
We have not been able to do that for two types of reasons: one might even be our fault because of the difficulty entailed in informing citizens that this facility does exist; that is bound up also with the lugubrious and complex nature, in spite of everything, of the actual process which also requires translation into all languages. But, in the second place, this inability to respond quickly and positively to the requests and petitions submitted by our citizens is due to the fact that the complaints are often directed against the acts or omissions by the Member States. And the problem is that the procedure we work to does not allow us to contact the Member States direct to compel them to respond to the wishes of the citizens. We must therefore accept that, in order to respond effectively, the terms of the very procedures in the Treaty must be amended.
But I must not forget to point out the practical importance which petitions to the European Parliament have, for example in Portugal in the case of discrimination as regards salaries in the Banco Central Português and in the case of the customs agents, specific cases where many petitions were received - indicating that people expected an objective response to their problems from the European Parliament. And that is why we have to improve the way we work. I also appeal to the Council and to the Member States to cooperate in the process with the Committee on Petitions.
Madam President, ladies and gentlemen, the honest report that the Committee on Petitions has presented to the House on the queries raised by European citizens gives us an excellent opportunity to think about the relationship between the citizens of Europe and the institutions of the European Union. The Commission has placed great emphasis on this point, which is so important to the European Union, particularly during the Inter-Governmental Conference, where it was a central issue in the discussions about the future of the institutions, because the Commission believes that it is very important that citizens and institutions should be brought closer together. It is also, at the end of the day, a question of the confidence in Europe that people are already feeling.
The right of petition is an important achievement for our citizens. The rapid and efficient processing of petitions is therefore an excellent means of increasing people's confidence. When a citizen hands in a petition to Parliament, he is not only highlighting what, in his opinion, is an unsatisfactory application of Community provisions, but also, at the same time, expressing his confidence in Parliament. He is also linking that with the expectation that what he sees as a wrong will be righted accordingly. The Commission therefore tried hard to ensure that the questions put to it by the Committee on Petitions are answered quickly and comprehensively.
As Mr Perry has shown in his extremely informative report, this cooperation between the European Parliament and the Commission has once again this year, in many case, enabled solutions to be found and definite improvements to be made. The thorough examination of the many different petitions is also interesting, as Mr Perry has quite rightly pointed out, for another reason, because the Committee on Petitions is the barometer of the specific issues that concern our citizens, the most important parliamentary citizens' forum.
Since 1987, more than 10 million European citizens have turned to Parliament, in around 10, 000 petitions. The subjects that chiefly concern them are social issues, the environment, taxes, free movement and the recognition of diplomas. The Commission regards it as one of its most important tasks, in the interests of the people, to ensure that the relevant Community law is applied without restrictions, and to discover and remedy any weak points in the provisions of that law. Parliament provides the Commission with very valuable assistance in carrying out this task.
The Commission is therefore particularly pleased about the excellent cooperation with Parliament, and Parliament's recognition of that fact. It will continue to give the Committee on Petitions all the information it needs in order to process petitions efficiently, and will be happy to comply with the desire expressed by the Committee on Petitions for close cooperation on the 'Citizens of Europe' initiative.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Television broadcasting
The next item is the report (A4-201/97) by Mr Galeote Quecedo and Mr Hoppenstedt, on behalf of Parliament's delegation to the Conciliation Committee on the joint text, approved by the Conciliation Committee, for a European Parliament and Council Directive (C4-0203/97-95/0074(COD)) amending Council Directive 89/552/EEC on the coordination of certain provisions laid down by law, regulation or administrative action in Member States concerning the pursuit of television broadcasting activities.
Madam President, throughout the debates and the course of work on the Directive on Television without Frontiers, we have held intense discussions, often lengthy and sometimes controversial, but I think that everyone who has taken part in those discussions will agree that our recollection of the debates will be a good one.
I think that we have put in a good deal of effort and imagination and have all fought for our convictions, but with enough flexibility and room for dialogue for the debates to be a success.
I also am convinced that all of us who have discussed this issue have had as the main aim of our positions the general interest, over party interests and economic interests. As co-rapporteur along with Mr Hoppenstedt, I must also note the leading role played by the European Parliament in this debate.
In the recitals, we have pointed out the elements always regarded as essential by the European Parliament for promoting the European audiovisual industry: fostering production by means of a Community mechanism, that could be the guarantee fund, and boosting independent producers in particular.
I should like on this point to appeal to the Commission to insist on its proposals: it will always have the European Parliament on its side in the fight to go from declarations to practical actions that could change the situation.
The European Parliament has also contributed specific solutions, such as developing a novel television phenomenon, like tele-sales, or updating the regulation on advertising, which is always debatable, but I think that this subject has emerged from our debates with a 'healthier' regulation, if I may use that word.
Above all, the main satisfaction of the European Parliament in my view lies in its ability to be sensitive to social demands. We have added to the Directive a reinforcement of the protection of minors' rights and I have every hope that we could even develop this matter in a year's time when the Commission presents the findings of its research, as reflected in the Directive. We have also ensured the free access by ordinary people to events of great importance for society. So that both provisions can be fully operative, we must ask the Commission to bring forward the creation of the contact committee provided for in Article 23bis of the Directive and to stick to its promise - as Commissioner Oreja has declared himself willing - to inform the European Parliament regularly of the deliberations of that contact committee.
I think that by means of tomorrow's vote we are really going to be able to respond to the expectations raised by the debate in our respective countries, thanks to two years of intensive work by the Culture Committee. I would like to thank, in particular, Mrs Castellina and Mr Pex, who have chaired it over that time, the effort by the Dutch Presidency and Commissioner Oreja's involvement and skill, as well as that of his colleagues, who has so magnificently helped us throughout our discussions.
For media policy and media-policy development, what we have been doing for the last two years has made media history.
I believe that, in view of the meteoric development of electronic and digital communications, especially via satellite, we have done a good piece of work. However, we are also aware of the fact that media developments are driving us as we move into the future. You could say that this is a very exciting task. In our search to find the right solutions, many people have given us their help. This includes, of course, our fellow members, even though, in many cases, at the first or second reading we did not agree with them. It also includes the Commission, and also, as has already been pointed out, the Dutch Presidency of the Council. However, I do not want to forget, either, the professionals who were involved, and to name the individual groups who have supported us or tried to point us in the right direction. That would certainly be a subject that would take up the whole evening.
During the second reading, we made some important decisions, for example, about the definition of the concept of broadcasting, the differentiation of the so-called new services, and also the clear definition of advertising rules, which is naturally an important factor in setting the course for the dual system which we all wanted, without - Mrs Tongue - pressurizing public-law broadcasting in any particular way.
We have established that the quota system will be voluntary, and on this subject I have to say - and it was a very wide-ranging discussion - that everyone here in this House wants European programmes, and European films, to make up the largest contingent of our programmes. We could do nothing by means of quotas. It is our opinion - and mine - that quotas have never yet created programmes. MEDIA I and II, Action Plan 16: 9 and the Guarantee Fund which has already been mentioned, and which we still see as an important contribution to the development of European programming policy, all these, on the other hand, are elements which we trust will take European programming policy forward.
As has already been mentioned, we have had very thorough discussions on the protection of young people and, in particular, on the technical devices for switching television sets off, as the last option for those who have parental authority. I think it was a mistake for the Council not to accept this. In the context of the conciliation process, from which we achieved excellent results, we have commissioned a study which should once again make it clear, where young people have been placed at risk, just how great that risk is. In addition, of course, the study should also make it clear whether a switching-off device would be a suitable tool, and whether the assessment criteria, if they cannot be harmonized at European level, could be made effective at national level. This study, by means of a questionnaire on the subject of whether television is harmful to children, may well be superfluous, however, since there are already 5, 000 of these studies throughout the world, so we could perhaps have made things easier for ourselves!
One important subject - and I believe this was also a satisfactory result of our conciliation procedure - is the question of how we can make sure that, even in future, consumers continue to have access to important national, cultural and sporting events. On this question, in the course of the conciliation procedure, we proposed - and decided- that the drawing up of lists should be voluntary.
This voluntary basis will put Member States into a position - and Member States have already received the submission on this subject - to turn it into something sensible and thus decide on a suitable path into the future for their citizens and consumers, as far as participation in these events is concerned.
Owing to technical developments, we as a Parliament will in future be called on to give some thought to major developments in media policy. This year, Parliament has taken up a key position on this issue, and I can only say, that if we continue to act - and develop as a parliament - in such a positive manner, especially where media policy is concerned, then we are moving in the right direction. I only hope that we shall continue to work on this exciting subject. In so doing, we shall be finding a sensible solution for our fellow-citizens of the European Union and beyond it in the worldwide network of the new media.
I should just like to thank, once again, my fellow campaigner, Mr Galeote Quecedo, and also all those colleagues who have supported us. I should also like to thank the Commission, especially Mr Oreja, and Nicole Fontaine who, together with the Council, managed the conciliation procedure extremely successfully.
Madam President, I should like to thank our rapporteurs. We have shown that the future of the audio-visual industry is a debate which crosses all political and national boundaries. We have all shown a shared concern for the future of television, the most influential medium in our democracies and in conciliation we were united as a parliament which was most welcome and most important.
It is worth remembering what the directive is about. It is about building a strong and competitive audio-visual industry which should offer more than 1 million new European jobs by the year 2000. We cannot tolerate a $6.3 billion deficit with the US. America only accepts 3 % of audio-visual material from outside of non-US content. Free trade must be about reciprocity.
The directive is about ensuring that we as Europeans benefit economically and culturally from this expanding industry. We must create in order to compete. We must make sure all our cultures have a space on our screens. Canada, Australia, all countries across the globe ensure that there is space on their screens through quotas. I say to Mr Hoppenstedt that European quotas are not protectionist. The US enjoys a massive structural advantage. It can sell programmes to us at a tenth of the cost it takes to make them and this is in part due to their own regulatory regime that they have enjoyed in the past.
Moving on to sports rights, there are two possible futures for television. The one is driven by commercial demand and the other shaped by the public interest. Sports rights are key. Thanks to our amendment on sports rights every country will be able to draw up a list of key events. This will ensure the continued success of culturally diverse free TV. The Olympic Games and the European Cup Final, for example, must be on free TV for every citizen. TV is Europe's Hollywood. The Television without Frontiers directive is our chance to show that we are really serious about jobs, investments, exports and cultural pluralism.
We must be able to create and see our own stories, be it Inspector Morse or Derrick. We must benefit economically from this industry which will soon be the largest employer in Europe. Finally, the major sporting and cultural events must be shown free for everyone's enjoyment.
Madam President, now that the dust has finally settled on this directive - possibly the most lobbied directive in my experience here in the last 13 years in Parliament - let us look at some of the issues that concerned not just us here in Parliament but specifically those who were quite bemused by the complexity of this directive in terms of public perception.
The reason why I have supported quotas is - as I am sure is the case for many other colleagues - because we cannot necessarily trust our own broadcasters not to take the easy option when it comes to cheap programming. The independent producers were very concerned about this directive, and we must recognize and support our young, independent producers, who are already producing some of the best and most interesting programmes out of Europe. Let us look in particular at those who produce in minority languages and who, inevitably, need to have subtitles for their programmes. Yet if we already have subtitles, it should be possible for these programmes to be seen throughout all European countries and, I hope, throughout the world - if necessary with subtitles - for they do give us a very special insight into the less well-known languages and less well-known cultures within our communities. We must protect our public service broadcasting.
Coming from a country that has mixed public service and commercial broadcasting, we have particular problems and we must also recognize that we are not selling our own programmes to our own colleagues and other countries in the European Union. Of course we must try to break into the lucrative American market, but first of all let us make sure that we produce programmes that will sell across our own borders, that people will be interested in and will buy, and thus add more to the pot for independent producers.
This directive has been a great catalyst: it has pulled us up short to look at what we mean by our culture and to put a value on it that perhaps was lacking in many of our other deliberations.
Madam President, a conciliation meeting of 100 minutes was deemed to be sufficient, partly because the European Parliament, in its wisdom - though not everyone would agree with that - dropped its original demands for compulsory quotas for European productions and the inclusion of new services. The Liberal Group is happy with the high level of protection which is provided for minors in the revised directive, and I sincerely hope, Commissioner Fischler, that you will look into the question of the V-chip very carefully, and that this or some similar technical device will eventually be introduced. I see this as a Liberal principle: the government provides the means, and it is up to parents and teachers to decide whether or not to use them.
We are also happy that the general public is to have guaranteed access to major sports events at no extra cost. I should like to congratulate both the rapporteurs on this.
On an entirely different subject, but in the same context, I am concerned at the Dutch proposals to include a protocol on public service broadcasting in the Amsterdam Treaty. Will governments then be able to provide unlimited funding for public service broadcasting? And would this not then put public service broadcasting in an entirely anomalous position with regard to European competition rules? Once the protocol has been adopted, could commercial radio and television complain to the Commission if they think that public service broadcasting is being given preferential treatment? Could government funding be used to give public service broadcasting an advantage in launching new services and breaking into new markets? These are matters that have nothing to do with public service and would be unacceptable to the Liberals. I know for certain that Commissioner Van Miert finds them difficult to accept too.
We support the idea of a dual system, with strong public service broadcasting providing information and maintaining its own cultural identity, while at the same time allowing plenty of scope for commercial broadcasting - choice instead of a concentration of power, no preferential treatment, and everything on a level playing field. We should not forget that commercial broadcasters too have to make their living on the open market, yet they are just as bound by the provisions of the 'Television without frontiers' directive - which is as it should be, but then they should also be given equal treatment.
Madam President, Mr Hoppenstedt, Mr Galeote Quecedo, are you not astonished that there are so few people in the hemicycle - not forgetting Mrs Banotti - after two years, as you have pointed out, of such intense lobbying directed at us?
Today, you are holding your Oscar ceremony, congratulating each other, in an empty Chamber, but you are not astonished. The Council is represented, but no Culture Minister is here. Mr Oreja could not be bothered to come. Mr Bangemann, so furious over the quotas, is not here either.
Yes, nobody is here because they have won! There is nobody here because those who want to fight and continue to fight the fight for quotas no longer believe in us. It is also a failure for Europe and its institutions, when at the IGC we are not going to be able to call into question that false codecision, and we were 22 votes short of a qualified majority, whereas we had a simple majority, such that we opposed democracy.
Of course, we are heading in the direction of what the former White House aide, Mr Brejzinski, used to say: ' What we have not succeeded in doing by force of arms, we shall achieve by means of the information superhighways' . Ah yes, we are opening up the information superhighways, we are opening up our screens. For many countries, they have in any case been largely invaded. Then we can say that we have won. For sport, it is the least we can do, in every corner of France and Europe, perhaps to watch the Tour de France or Wimbledon.
But is that really a victory? Is this a victory - I was not really a partisan, for the furious campaigners for protection from violence and pornography, to know that the solution finally opted for means that, in a year's time, the Commission will conduct, together with the Member States' competent authorities, an inquiry into the advantages and disadvantages of measures aimed at facilitating parental controls.
But who are they poking fun at?! Faced with a great challenge for civilisation - so great that the United States, since the Blum-Barnes accords, have understood that that was a priority and that that was where the future of employment lay, but also the future of culture, language, ideology - why not say so?
The quotas battle is vital. I hope that we shall continue to fight that fight, with trade union organisations, with professional organisations. I can tell you that at Cannes, during the fiftieth anniversary, people were convinced by and spoke a lot about quotas. I hope that after the elections in Great Britain and France, we shall be able to fight this fight intelligently and responsibly.
Madam President, I want to put on record, briefly, that throughout the lengthy period of work in which discussion of the Television without Frontiers Directive has been going on, the Greens have made their position clear, declaring their agreement with the text as it stood after first reading. In that text we recognized an important step forward in the evolution of this directive, and above all we recognized that a link between television, media in general, and democracy had been established. There is a link between television and culture and the need was recognized, not for a European culture, but for the group of different cultures that exist today in Europe to be able to have a future and not be suffocated by the domination of transmission modes and fiction, are all imported from the United States of America or, in some cases, from the Far East.
We cannot accept that situation. The first reading provided a remedy. Unfortunately, as has been mentioned, by a few votes the second reading has radically altered the meaning of the text that came out of the first reading. And I am not just referring to the quota problem but also, it has to be said, to the failure to include all the possible developments in television, the television of the future, in the directive. All these factors have brought the Green group to a negative position.
Now, as other colleagues have already said, in the end the outcome of the conciliation was facile and anyone can support it on certain points which are important, true, - the problem of the protection of minors, the problem of clear guarantees of transmission of national and international events, particularly sporting ones - but the sum of these is not enough to change our negative assessment of the directive as a whole in the form it has taken after second reading and after the changes made by the Council.
That is why our position is a one of criticism.
Madam President, the interest of the conciliation focused on the European Parliament proposal to guarantee the open broadcasting of major sporting events. The text agreed upon is satisfactory and balanced, but I have to regret and denounce the fact that the Spanish Government, led by the Partido Popular, has used this provision of the Directive as a pretext to persecute the media not at the Government's service.
The European Parliament proposal established that in all Member States it would be compulsory to broadcast openly certain sporting events of extraordinary importance, such as the Olympics, and World or European Football Championships. For legal reasons, the Parliamentary delegation to the conciliation accepted that this rule should not be compulsory in all Member States but that it would be optional for each State.
The agreed text maintains the extraordinary character of events to be broadcast openly as an obligation, through national lists approved by the Commission. Precautions are set to guarantee the transparency of the procedure, with respect for all principles of Community law.
In the Spanish case, however, the Government is proposing a law making football a more important general interest than education or health, banning the cable television broadcast of the regular club championship matches at weekends. This excessive rule was particularly unnecessary since Spain is one of the countries where it is easiest to see matches broadcast live on free television channels every weekend. This situation was guaranteed, at least until 2003, by agreements freely adopted by the various TV companies with broadcasting rights negotiated with the clubs.
The provision contained in the Directive defends a balance between the different legal assets to be preserved. The right to receive information must be compatible with the rights of ownership and free competition between companies possessing broadcasting rights. But in the Aznar Government's law on football, it is possible to withdraw those rights retroactively and without compensation. It wants to force the various TV companies and clubs to break contracts reached freely so that a pro-Government company can take them over. This is an abuse of authority by an authoritarian government which has declared war on the digital TV sector in order to dominate it, expelling the current operators and imposing its monopoly with communication companies close to Mr Aznar.
The Television without Frontiers Directive is being used in a wretched way in Spain in order to persecute opponents of the PP Government which are already being persecuted or threatened judicially by that government. Nothing like this has been seen in twenty years of Spanish democracy.
Madam President, I shall be very brief because I do not want to enter into a national debate. This is the European Parliament and not the place for that type of speech. As far as I know, Madam President, lies are not accepted in any parliament.
Madam President, the debate on the right to televise major sporting events, incorporated in the TV directive, has been good in principle, for it is important that everybody who wishes to do so should be able to follow major sporting events on television. It is also important for sporting discipline that they receive as much publicity as possible, since this will enable general interest in the sport to grow.
There have, however, been clear shortcomings in the preparation of the directive. No consultation of sports organizations or competition organizers has taken place, or at least not very broadly. The influence of the directive on these very sporting organizations and competition organizers has not been adequately explained. The sale of TV rights is an important source of income for associations and clubs organizing sporting events. Copyright and the EU's principle of free competition should be taken into account in the televising of sports as of other events. Restricting the sale of TV rights may have serious consequences for sporting activity as a whole. The organization of major events particularly in Finland, where sporting activity is voluntary and Community based, would be made more difficult and might prove economically unviable. How can we compensate the organizers for this loss of income?
As a result of conciliation each Member State has to list the sporting events which must be transmitted publicly. This 'blacklist' can also include events taking place in another country. These events must therefore be broadcast freely to another country. Is not this an interference in the subsidiarity principle? The listing of events is a difficult job. Moreover, it puts different sporting disciplines on an unequal footing. Which will be included on the list, and which not? Which will be seen and which not? This is a restriction of free competition in sport. There are other, better ways which can be found of guaranteeing that sporting events can be seen which will obtain the support of sports supporters fans and sporting organizations.
Madam President, the interminable and heated discussion about this directive has not produced the desired result: obligatory quotas for broadcasting European programming as a condition for creating a genuine European audiovisual market, the result sought by the Commission, by the great majority of the Committee on Culture, Youth, Education and the Media at first and second reading, by a large majority of this House, but not by the majority necessary at second reading, a proportion which is virtually impossible to reach on an issue involving so many contradictory interests. The position of the Committee on Culture was also unanimously supported by the European audiovisual sector, which gave evidence to Parliament several times.
But it has not been a pointless battle, because a regulation to support the European cultural identity has been obtained. Although respect for the quotas set in the directive has not been made legally binding, two gains have been made: the establishment of the contact committee to monitor the implementation of standards, and a change in the public attitude to the problem. Today there is more awareness of the need for measures that can prevent the globalization of trade cancelling out cultural differences. Thanks to all this it will now be more difficult for public and private broadcasters to ignore the rules contained in the directive.
So it is not the result we would have wanted, but it is a basis for further progress.
Madam President, it has been a long road for all of us, we have all learned a little, we have all suffered a little. Perhaps it was necessary pain, even for the rapporteurs.
Parliament's view at the first reading was, in my opinion, principled and far-sighted. Everything after that was a process of retrenchment and we have gained some things and we have been able to preserve some things. Had there been changes electorally in France and Great Britain a few months earlier we would have been able to preserve more and gain more. But at least we held out for some minimum things. Like the Duke of Wellington in the Peninsular campaign who said he could always retreat behind the lines of Torres Vedras we had our lines of Torres Vedras.
We have gained a principle and we can make a prediction in this debate today that our view at first reading of what constituted broadcasting and the need to regulate it, will come to be accepted, even by those who most despised and criticized us in the course of the parliamentary debate. Because they too will come to see their product, their content, threatened by the pirates, by the people who in the future will be challenging them and the way they do things. They too will come to bless this directive for the basic protection that it gives all who wish to avail themselves of it.
Madam President, ladies and gentlemen, the Commission is pleased with the text which the Conciliation Committee has agreed on and which you are to vote on today. The Commission can only warmly recommend that you approve it. On the one hand, this text is the result of excellent cooperation between the institutions, and on the other it provides a new legal framework for television in Europe, a legal framework that is modern, improved, complete and clear.
To those who work in this sector, it gives the conditions for legal certainty, which are necessary for the development of the sector. For European citizens, it ensures that the public interest is taken into consideration, which is so important to their daily lives. The Commission will supervise the complete application of the text, in all its parts, as it is required to do by the Treaty. It will also set up the so-called Contact Committee immediately, and support the Committee in carrying out its work.
This Committee will be composed of representatives of the competent authorities in the Member States. Therefore, as has already been said in the course of the proceedings of the Conciliation Committee, the Commission wishes to confirm, yet again, that it is determined to ensure that the competent commission of the European Parliament is kept informed about the results of meetings of the Contact Committee, at the appropriate time and in the appropriate form.
Finally, on behalf of the Commission I should like to express my special gratitude to the Committee on Culture, Youth, Education and the Media, the rapporteurs, Mr Galeote Quecedo and Mr Hoppenstedt, and also successive Presidencies of the Council, for the excellent work that they have done, which has made it possible for us to achieve this result.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Health monitoring
The next item is the Report (A4-0202/97) by Mr Poggiolini, on behalf of Parliament's delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council Decision (C4-0204/97-95/0238(COD)) adopting a programme of Community action on health monitoring within the framework for action in the field of public health (1997-2001).
Madam President, ladies and gentlemen, the legislative journey of the programme of Community action on health monitoring concludes with this third reading. This is the fourth action programme in the field of public health to be launched by the European Union, a programme aimed at establishing a health monitoring system by collecting a wide range of data which the Member States will be able to use for setting up and evaluating national and Community health policies. So it is an important instrument, especially at this delicate stage in history when, to respect the Maastricht criteria for the single currency, all the Member States are occupied with the very serious problem of health expenditure, which has now become unsustainable. The optimal operation of such a health monitoring system will help define priorities, improve the viability of health systems by avoiding waste and consequently increase the effectiveness of health policies.
I believe the European Parliament can feel satisfied, because the amendments it proposed are now an integral part of the legislative text, considerably improving the quality of the initial proposal presented by the Commission, and widening its scope. In the course of the two readings and the preparations for the Conciliation Committee, which included two trialogues, as fruitful as they were important, Parliament has succeeded in obtaining a good compromise agreement with the Council on almost all the technical amendments, relating in particular to three problems: the harmonization of data and indicators, the creation of a health observatory and the enlargement of the scope of the programme. As regards the harmonization of data and indicators, in fact, on the basis of an obstinately restrictive interpretation of article 129 of the treaty which, as everyone knows, excludes any harmonization of legislative and regulatory provisions, the Council even opposed harmonization of scientific language. But it did accept the word 'comparable' instead of the word 'harmonized' with reference to scientific data, and all legal quibbling aside, that was what we actually wanted to obtain.
Then it was also felt that the words used about creating a European health observatory were too binding. Instead of 'observatory' , which may indeed evoke the idea of costly new agencies which Parliament does not want either, a feasibility study for a permanent structure for monitoring was obtained, which was precisely our purpose.
Finally, we obtained enlargement of the scope of the programme, providing the possibility of cooperation with nongovernmental organizations, the support of the Member States and a precise date for the programme verification reports. But in the end the main bone of contention on the conciliation table turned out, as always, to be the funding. In Parliament's view such a programme ought to have had funding of ECU 20 million rather than the ECU 13.8 million included in the Commission's proposal for a decision. Well, the Council, demonstrating great parsimony, promptly cut the ECU 800, 000, arriving at a proposal of only ECU 13 million, a figure we considered inadequate. Parliament's delegation suggested a range of possible solutions, from reducing the duration of the programme to building in an extra amount, outside the programme, to be used by Eurostat for data collection. In the end Commissioner Flynn added to the Council's immovable position, by explicitly stating he was quite sure there was no need for the extra funding Parliament had been fighting for.
In the end agreement was reached confirming the ECU 13.8 million for five years, but including two joint declarations which will be published in the Official Journal: one from the Commission, making the commitment to introduce actions in the health sector into the next statistical programme, for 1998-2000, in order to strengthen this programme; and another from the European Parliament, committing itself to supporting such action during the budgetary procedure. So some doubt remains as to the funding achieved, which may not be sufficient for the minimal threshold of effectiveness we consider necessary. The Commission does not harbour these doubts, and promises, if necessary, to use the 1998-2000 statistical programme as well. We shall watch and wait.
The European Parliament delegation which conducted the conciliation takes note of the position and of the commitments made and, all in all, believes the result obtained is positive. It therefore recommends that the House approve the joint draft, recognizing the immense importance of this programme, which is fundamental to the success of all the current and future programmes in the area of public health.
Madam President, Mr Poggiolini has made an excellent summary of the gist of his report, our initial intentions, our frustrations and the solutions found so that we can celebrate an important approval and so that my group can side with the Poggiolini recommendation, coinciding with it in that the European Parliament must vote for a resolution that is positive and even I would say, historic.
This is the first time that, in health matters, there is to be a programme that consists in cooperation between the Member States, i.e. it is not just going to be the sum of the efforts by the 15 Member States but we are actually going to carry out Community-level monitoring, and there will be Community controls - I am not mincing my words - of all health parameters and health indices in the Member States. This will lead to a comparison, a criticism and procedures for improving public health which is, after all, what is important.
I think that this programme is important and the result has been good thanks to the serenity and good work carried out by the rapporteur, Mr Poggiolini, and also thanks to Mrs Fontaine's skills, as she firmly but courteously and admirably chaired the Parliament's delegation to the Conciliation Committee.
The free movement of persons, the physical disappearance of frontiers, the free circulation of services means that it is common sense for health to come within Community scope and, in that sense, many of us think that the Treaty on European Union should more explicitly turn health into a Community competence.
Until that happens, I think that there are countries for which the terms of the Treaty on European Union are a trench where they hide and prevent harmonization taking place. How on earth can we manage when in some countries 'post-operative period' , for example, means three hours after the operation, in others one day, in others five hours, or when there are no common standards on 'neo-natal periods' , etc, etc! At least unify the criteria - that is what we were after - on the basis of a few basic scientific data.
I think that common sense is on our side. It is a fact that the term 'health observatory' has been avoided because the word has an overtone of supervision. That is not important, as long as there is a permanent structure where statistics can be pooled and studies from all Member States can be compared, and that is something e welcome. Good luck to everyone and let us formulate our proposal to the European Parliament so that it can vote for this report.
Mr President, the collection and analysis of all health data is obviously a necessary condition for the promotion and actualization of the Community's competence in the field of health, as required by Article 129 of the Treaty on European Union, and for ensuring that Community programmes and actions in the field are structured in the best possible way. The European Parliament for its part has made clear its position that the protection of the health of Europe's citizens must be a main policy concern of the European Union. Monitoring of the health of the peoples of the Member States and of health indicators should therefore be a priority for the Community, and the establishment of a permanent system for the monitoring, evaluation and development of those indicators in the European Union will be an essential element in that regard.
It is also obvious that precise knowledge concerning the development of health indicators in the Union will assist the determination of priorities and objectives in the public health field and the shaping of programmes. These actions should have been taken immediately after the adoption of Article 129. I recall also that the findings of the report of Parliament's committee on bovine spongiform encephalopathy revealed a glaring absence of effective monitoring of the development of very serious problems affecting public health when those problems were being created, and, of course, a lack of appropriate action. A system for coordinating the various measures for protection of the health of Europe's citizens is essential, therefore, even though it is late in coming. I find it hard to understand why the financial framework for this important programme is so meagre. We should not forget that the programmes that are devised, regardless of how important and detailed they are, may end up as texts in the eleven Community languages and make no effective contribution to public health in the Member States. The building of the Europe of the peoples quite clearly requires that particular attention be paid to issues of health, education, culture and the environment, and that spoken and written concern should be augmented by actions and bold funding initiatives to bring genuine change in the quality of life of Europe's citizens as a reflection of political will.
I wish to thank Mr Poggiolini for his excellent report. We do have reservations about the financial framework but I hope that the House as a whole will give its approval to the report.
Mr President, my colleague, Professor Cabrol, who followed the conciliation on the health programme, is unfortunately absent, and has asked me to speak on his behalf.
The file on health surveillance includes two points which we see as essential, namely the harmonization of data and definitions concerning health and the creation of a European centre or agency for health, responsible for collecting and centralizing that data. The main aim of the health programme is to gauge the state of health and policy trends in this respect throughout the Community and to supply the Member States with appropriate health information that could enable them to make comparisons and support their national health policies. In order to be of use this data must be harmonized. The Council has accepted the idea of comparable data. We hope that that will suffice for a coherent health protection policy.
The creation of a European observatory or agency responsible for collecting and centralizing data, monitoring the development of diseases and sounding the alarm in good time, has been repeatedly demanded by the European Parliament and Professor Cabrol in particular. That observatory or permanent structure as the Council calls it must cover various European health programmes and enable our fellow citizens to enjoy greater safety and avoid the serious mistakes that we have recently seen. Nonetheless the Council seems to be giving in little by little, since it has agreed in the conclusion text to consider setting up a permanent structure. This is a small step forward, nothing more, and this body is not yet ready to see light of day.
We are voting for the joint project because the proposed programme is a real step forward for the health of our compatriots even though it is small, since we are starting from scratch. However, Mr President, ladies and gentlemen, we shall continue to demand the setting up of this permanent structure, whether it is called a European observatory or centre, since Europe absolutely needs an instrument that is efficient in terms of information, alerts and protection.
Mr President, ladies and gentlemen, the Liberal Group is quite happy with the outcome of the conciliation procedure, except for one point with which none of the Parliament delegation agreed, namely the size of the budget. Fortunately, we have a written undertaking from Commissioner Flynn to ensure that the next Community statistical programme devotes appropriate attention to the development of statistics on health monitoring. Parliament will be watching to ensure that the Commission carries out its promise.
In the short term, developing statistics may seem a laborious and expensive task, but in the long run, accurate statistics can bring considerable savings and can teach us a great deal about developing an effective preventative health policy.
Finally, I would urge that more work should be done with statistics broken down by sex, so that we can tailor policy more specifically.
Mr President, in joining others in welcoming this compromise which our rapporteur is recommending tonight, I just wish to make three brief points.
Firstly, on the outcome of the conciliation process itself: the deal which has been achieved is probably the best that Parliament could realistically hope to expect. On the most contentious points, namely the question of competence of data harmonization, the concept of an observatory and, most of all, the budgetary implications, the detailed work of the rapporteur and the negotiations undertaken by Mr Collins, as the relevant committee chairman, and others have borne fruit. The progress has perhaps not been as significant as some would have wished, but there are improvements to be celebrated nevertheless.
My second observation is rather more of a query directed at the Commission as to how far we can view this as a reasonable precedent in cooperation in the field of public health. Having undertaken these negotiations over some broad principles of terminology and participation, it is reasonable to expect now a consistent approach to all aspects of health policy in the pipeline and to look for an effective approach across Commission directorates and portfolios when it comes to cooperation on research or economic, social and environmental policies, for example, which affect public health. That just does not apply to BSE, or internally, of course. We are all here aware of the importance of cooperation with the wider world, be it in liaison with the World Health Organization, UN agencies or third governments, particularly the United States.
That leads to my final point, which is to urge that all the institutions learn the lessons of these carefully negotiated proposals in the discussions next week in Amsterdam. The Council seems to be poised to throttle the broad remit sought by the Commission in the field of public health and would doubtless follow that by a noose of budgetary restrictions. Yet there are strong demands from the public for action and international cooperation on health priorities, as the BSE fiasco showed, and this process has shown that there are imaginative proposals and policies available if the political will exists.
As with so much in this field, these conclusions should be seen as just a start. Parliament will be keenly awaiting the agreed studies and will equally keenly want a positive approach from the Council and the Commission to reforms of the Treaty, notably Article 129, to continue the progress that this represents.
Mr President, I too believe it is very positive that a common position has been reached on an important subject, which completes the group of health programmes. In fact monitoring is a fundamental instrument for checking whether the programmes the Community implements are effective in contributing to raising the protection of human health to a high level, guiding efforts to prevent disease, encouraging cooperation between the States, supporting their actions in this field and promoting coordination of policies.
I would also like to dwell a few moments on the funding. The rapporteur, Mr Poggiolini, has already mentioned that the European Parliament felt ECU 13.8 million was inadequate because it was less than ECU 5 million a year. We think the Commission's proposal on this is rather inconsistent: inconsistent with the Commission's own stated position in its communication on legal bases and maximum sums, where it proposed that actions with amounts below ECU 5 million should not be given legal bases.
Having said that, however, I do agree that this common position is an important step forward in the direction of improving and monitoring the health of European citizens, and I think we should vote for it.
Mr President, health monitoring is of course an important field of activity within the framework of the Community objective of achieving a high level of health protection, as set out in Article 3 and Article 129.
The exchange of opinions, the considerations and discussions, which have accompanied the tedious process of getting this programme accepted, have been extremely fruitful, and have led to definite improvements in the instruments used for health monitoring in the Community. The Commission takes the view that on the basis of this programme a valuable health information system for the Community can be built up, a system which will be very useful to the Member States and to the international organizations, in observing the state of our health and the ways in which it is changing.
On behalf of the Commission I should like to thank the European Parliament for the support that it has given to this programme, and in particular the rapporteur, Mr Poggiolini, for all his effort and hard work.
I should also just like to say a few words about the conciliation process. Once again, each institution has made full use of its opportunities in order to ensure that the programme takes their particular interests into account. In this context, there are two particular points that the Commission would like to comment on.
Firstly, there are the funds that have been set aside for this programme. I know that Parliament initially took the view that ECU 13.8 million would not be enough for such an important programme. In view of the important work involved in such a programme, there is something to be said for this point of view. However, I am convinced that it will be possible, even with the sum that has been proposed, to achieve the programme's objectives. In order to emphasize this point, I would add that the Commission, as long as it can count on the full support of the Council, will ensure that when the next statistical programme is implemented, special attention is given to extending the statistics in order to include health monitoring.
Secondly, I should like to say something about the way in which the European Parliament will be kept informed about the implementation of this programme. I should like to emphasize that the inter-institutional modus vivendi for the implementation of legal acts, under Article 189(b) of the Treaty, which applies to this programme too, provides us with the conditions for ensuring that Parliament receives the information it needs. Moreover, as far as Article 5(4) of the Decision is concerned, which lays down that the Commission should keep the relevant committee regularly informed about decisions on individual projects, the Commission undertakes to make the same information available to the European Parliament too, on an annual basis.
I hope that you will regard the findings of the conciliation process acceptable, and that the work that has been done here and in the other institutions will lead to the start of a programme that will be of great benefit to the health service and to the citizens of the Community in general.
Thank you very much, Mr Commissioner Fischler.
The debate is closed.
The vote will take place at noon tomorrow.
Noise policy
The next item on the agenda is the report, drawn up by Mrs Díez de Rivera Icaza on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the Green Paper on future noise policy (A4-0183/97).
Mr President, ladies and gentlemen, I begin by saying that the urban culture of our century could partly be described as a culture of noise. Our fellow citizens' days and nights are becoming increasingly noisy.
People's concerns over noise pollution, as we approach the third millennium, as shown by the latest surveys published by the Euro-barometer, are on the increase.
Not only is noise people's fifth concern, but complaints in this environmental area are the only ones to have gone up in number since 1992. Commissioner, the truth is that the Committee on the Environment, Public Health and Consumer Protection, whose rapporteur it is my honour to be, is not insensitive to that concern.
Since 70 % of the European population lives with sound levels coming from a single source, namely road traffic, far higher than those recommended by the World Health Organization, one might think that people should be listened to more attentively. Especially since the twelfth section of the Fifth Action Programme on the Environment states that people should not be exposed to noise levels which jeopardize their health and their quality of life and set a series of measures and actions about whose accomplishment we knew nothing or very little when it was revised.
If it is true, and it is in the view of our committee, that the European Union must become closer to the ordinary people, how can it be explained that the Commission omitted this from its 1996 work programme although it promised to present, in July of that year, a whole set of legislative measures on noise? In other words: two framework directives and a communication. We are now debating a mere Green Paper which replaced, and it is important to stress this, the Commission's previous promise to introduce legislation for a programme which is obviously insufficient and, as we all know, is not binding at any stage.
Obviously I have nothing against opening a debate in the European Union on noise pollution, involving the Commission, State authorities, local and regional authorities, experts, lawyers and citizens' movements. That would undoubtedly be extremely interesting and very positive; but given that seven in ten people are exposed to sound levels harming their health and quality of life, at levels far higher that those authorized by the WHO, the European Parliament, the Commission and the Council should try and make it a top priority to take urgent action and set in motion, as promised, a set of practical measures in the form of an appropriate legal response to the problem.
This debate and the programme are welcome, of course. But, nonetheless, our parliamentary resolution - and I cannot repeat this too often - is asking the Commission to present, this year, the announced legislation on the reduction of noise levels. That is what we want. I think this matter should be referred to your colleague, Mrs Bjerregaard, conspicuous by her absence this afternoon.
I conclude, Mr President, by saying that we are only asking the Commission to do something as basic as honour its promise and for the Council to listen to this popular outcry against noise, never better expressed.
If I may - and I would like to thank Mrs Graenitz - I should like to add a personal experience. Two months ago I had to have an operation for a serious complaint. The hardest thing to put up with was not the pain, but the noisy traffic at night, dust-carts collecting rubbish, ambulance sirens. It is impossible, Commissioner, to rest when you have to put up with an atrocious nightmare of noise.
, draftsman of the opinion of the Committee on Economic and Monetary Affairs and Industrial Policy - (EL) Mr President, ladies and gentlemen, it is clear that the Community and Member States need the most accurate and detailed information available concerning the real costs and consequences of noise if they are to develop an integrated strategy for combating it.
For this reason the Community should, on the one hand, develop a uniform methodology for measuring and evaluating noise which can then be uniformly implemented by the Member States and, on the other, launch general guidance and technical aid initiatives in respect of the Member States to organize research, exchanges of information and public awareness campaigns, and also to monitor the implementation of the measures.
As you know, there exists no Community legislation at present fixing permissible noise emission levels from industrial installations, even though most Member States impose limits on noise levels in industrial regions. Measures to combat noise at source mean an additional cost for industry which has to adapt to new specifications.
On the other hand, industry should bear in mind that noise is one of the five main sources of annoyance which erode the quality of life, behind environmental pollution, which are attributed to industry and damage its image among the public and consumers. Consequently noise abatement is in the interests of industry.
No one should expect the adoption of strict measures to produce immediate results. Society and industry need at least a decade of planning and adjustment until the positive results are measurable. The costs will have to be shared out gradually so as not to impose a disproportionate burden on the state, industry or citizens.
It is self-evident that Community policies within the framework of the various action programmes and initiatives on environmental, transport, regional, industrial and social policy must be coordinated so that the problem of noise can be addressed in a multi-faceted and, consequently, more effective manner. I must say that I am surprised that the Committee on Transport has not wished to submit an opinion on the Green Paper, even though the matter touches directly on air and land transport.
Lastly, Mr President, I believe that the Member States must address the problem of noise, in cooperation with industry, in a planned and responsible manner, given that the cost of such an exercise is not excessive, while an improvement in working conditions and in the quality of life of citizens will lead in the long term to a reduction of costs and benefit society as a whole.
Mr President, I have little to add, as Mrs Díez de Rivera's report is so excellent and so complete that it says it all, and I support everything in it.
It is good to begin with a Green Paper, and it is good that we are opening a debate, but if we know anything it is the cause of noise; most people, when inquiries are held into environmental problems, complain about noise. However, we must now reduce noise, not only industrial noise but also the main problem: vehicles and road traffic.
As draftsman for the opinion of the Committee on Research, Technological Development and Energy, I am going to refer to that subject. Measures were taken in the Third and Fourth Programmes in the framework of research to reduce, within the telematics and materials programme, the noise produced by equipment, but that is not enough. Much more still has to be done.
In industry, the main areas have to be distinguished. Heavy industry does not pose a problem because it is confined to large, enclosed areas, and the noise does not reach the outside; the noise problem in those industries is one of health and safety at work, the prevention of work-related risks and there is legislation on all of that; we are not therefore going to look at that subject.
Small industries in urban estates are quite another thing, small workshops, etc, which are an extraordinary nuisance for local inhabitants; another major nuisance is discotheques, ambulances, road traffic and the lack of education and consideration towards one's neighbours.
In the research programme, we are asking the Commission to call on the European Committee on Standardization to set new standards for the European Union on the noise produced by different groups or activities. There are various programmes that could be included in the Fifth Programme, and that would be an interesting task. We also think that, when measuring noise, we should not only set standards but actually take action to reduce the noise made by refrigerators, air-conditioners, building machinery - especially the latter.
Europe is an old continent where construction work is going on all the time and the sound of building sites is quite unbearable, as well as the traffic noise mentioned by the rapporteur; that noise should be limited. Large and small industries should be legally required - not voluntarily, because then they would do nothing or take ineffectual action - to implement a noise limitation plan, just as they are obliged - although few do so - to limit waste production.
I think that this, whether or not included in the environmental management plan, would be a major step forward. It would also be necessary to take noise into account far more when building new rail networks, new roads and new vehicles. Congratulations to Mrs Díez de Rivera. We all agree that this is a first step down a road where progress has to be made.
Mr President, ladies and gentlemen, if we subjected our eyes to light in the same intensity as we subject our ears to noise, then we should all go blind immediately. Yet in spite of this, the question of noise is one that is repeatedly and controversially debated, even though noise is one of the most severe forms of environmental pollution, and although, in many of the European Union's environmental programmes - most recently in the Fifth Environmental Action Programme - specific reference is made to the fact that reducing and combatting noise is an important measure in maintaining human health, and that health is very badly affected by noise.
Mrs Diez de Rivera Icaza, whom I should like to thank most warmly for her report, and to whom I should like to say that I am happy that able to discuss it with her, has set out many of these points, in very precise terms, in her report.
The most important thing is that the Commission's Green Paper should be followed by legislation, so that this framework legislation for noise protection, which was part of the Commission's programme for last year, can finally be put into place, because I believe it is necessary for you to do something about it.
No doubt much of what our citizens experience as noise does not fall within the competence of the Union. But then, people are not asking who is responsible for the noise, or which legislative body is responsible for controlling noise. They are much more interested in getting noise brought under control. Therefore we must do something. By all means let us bring in subsidiarity, but we really must take some sort of action.
I believe that the issues that have been touched on here - aircraft noise, street noise, railway noise - can be tackled by a variety of methods, that it is essential to set noise limits for tools and machinery, and that we need to make more progress in research. We have plenty of research programmes on the subject of noise, and it is time something was happening here.
Mr President, I should like to begin by congratulating Mrs Díez de Rivera Icaza. I am very grateful to have the opportunity to speak to her today and to see that she has recovered sufficiently to attend.
One of the oldest types of environmental nuisance is actually not noise but smell, though smell is a very subjective term, so I prefer to call it odour. Even with perfumes, if you do not like them, they are not a pleasant smell, they are an odour. And this is one of the oldest pieces of environmental legislation that we have in Europe. The legislation on noise is different, although it exists in most Member States, and noise is something that can actually be harmful to health, which is why it is essential for us to do something about it.
The purpose of the Green Paper is to see first of all whether we can reach agreement amongst ourselves. We need to determine the areas in which we feel that common agreements should be reached in Europe. We all agree that noise pollution is something we need to clamp down on.
What is the Community interest in combating noise pollution? The Community element comes into play as regards distortion of competition in the Community. Looking at the Green Paper, I note that it talks about low-noise aircraft, and it says that we need to change the sort of tyres we produce in Europe to help reduce tyre noise. But there is no mention of Community zones or any kind of agreements on the subject, which means that it could happen - and there are precedents for this - that a regional airport is turned down in one Member State but allowed in another which has less strict requirements, and is then built six miles from the border, so that the first Member State still suffers from the noise pollution anyway.
So I think that in calling on the Commission to do something about noise pollution, we need to look first of all at equipment and machinery, and we also certainly need some sort of framework legislation to cover everything that distorts competition. I am thinking here of airport zones, high-speed trains and major motorways. For the rest, I think we must assume that things can be dealt with at national or regional level.
Mr President, noise pollution is a problem that needs attention at European level, I think we would all agree. But we must be careful to take account of the principle of subsidiarity when it comes to deciding on measures to be taken. Mrs Oomen-Ruijten talked about airport zoning and aircraft engines, and these are indeed issues that have a cross-border impact and should be dealt with at European level. But we must also ensure that the measures which should be taken at national and regional level in accordance with subsidiarity are indeed implemented.
Mrs Díez de Rivera's excellent report contains a number of extremely good proposals, such as the development of common measurement methods in Europe, for which the Environment Agency needs to collect information throughout the Union. Public information is another good idea. We already have several directives on noise pollution from specific sources, such as aircraft, construction equipment and so on, and we have already debated noise pollution from engines. So in other words there is already a good deal happening in this field, and we in the Liberal Group rather doubt whether we really need a framework directive as well. We therefore reject paragraph 23 which calls for framework legislation in the Green Paper, and we would prefer to tackle whatever needs to be done at European level and leave everything else to local, regional and national level, in accordance with the principle of subsidiarity. That is the Liberal Group's position on Mrs Díez de Rivera's excellent report.
Mr President, it is not just urban culture which has become a culture of noise, as our excellent rapporteur says; these days tourism, chiefly mass tourism, particularly in coastal areas, is also a culture of noise.
The people of the European Union go on holiday in their millions and encounter one lot of noise after another. During the day from various engine-propelled craft on the sea and at night from extremely noisy entertainment centres. Both sources are regarded as attractive to tourists and are thus a focus of competition for profit. Of course, such competition is very damaging to tourists and their health, and in the end it always destroys the tourism itself.
That, Mr President, is why I think we should persist in demanding the formulation, in serious terms, of course, of a common policy which will take account of the interests of the millions of European citizens who go on holidays, establish permissible noise levels and curb competition based on noise. In the final analysis that will probably benefit the very people who generate all the noise at tourism undertakings.
Mr President, first of all I too would like to compliment Mrs Diez de Rivera Icaza on her excellent report, because it is a document which finally clarifies the impact of the noise problem on all European citizens. A high proportion of the population of Europe is now forced to live with dangerous noise levels, and we cannot ignore that fact. Faced with a lack of legislation either at Community level or, often, at Member State level, we certainly cannot be satisfied with a Green Paper without precise commitments to ensure that in the near future we will finally have standards adequate to deal with the problems of all the citizens who face this situation.
Now we all know that the effects of noise strike at several levels. It has a direct effect at the physiological level, but it also acts directly on living conditions, psychological well-being, and the very bio-rhythms of individuals. As the rapporteur said, the problem of noise at night is particularly dangerous, as it makes sleep impossible, and sleep is an important physiological function, vital to the life of each individual. Not being able to sleep properly actually changes a person's life radically.
That is why it is important to have regulations banning night flights at airports or only allow them if there are no homes in the neighbourhood and no-one can suffer serious damage. The Committee on Petitions has received many petitions on this problem.
In general it can be said that much of the noise, though certainly not all, is linked to transport. That is why the report lays great stress on this point, and I would also like to mention that it is particularly important for the new transeuropean network projects to take account of the possible increases in noise that could derive from them - I refer especially to the problem of high velocity trains.
So I hope that approval of this report can finally push the Commission into raising the standards to a satisfactory level and giving us appropriate provisions on the matter.
Mr President, the European Union has been very reluctant to introduce rules on noise pollution up to now, which I can quite understand, since noise problems are usually localized issues. But there are certain European aspects. Take the noise regulations for products such as cars and lawnmowers, for example, or the transfrontier noise pollution caused by having a motorway or airport right by a border. It seems strange that people laugh about lawnmowers and ask if we have nothing better to do in Europe, but I think that these are exactly the kind of issues that should be regulated at European level. The Commission remains very reticent in its Green Paper, and rightly so, in my view. Most noise pollution problems are local issues and can best be resolved at local level, so the Commission is simply showing common sense in putting forward a limited number of specific measures. What is the point of trying to regulate all sorts of issues in European directives if nothing changes in practice because the Council does not wish to tie its own hands?
I think that setting limit values to be applied throughout the Union simply will not work. It is simply making environmental planners responsible for doing the impossible. But there are still the proposals in the Commission's Green Paper: better harmonization of the methods for evaluating noise pollution, a directive laying down fiscal measures to combat noise pollution from road traffic, and an approach on train and aircraft noise and noise from equipment used outdoors.
The Díez de Rivera report adds a number of recommendations here which I am quite happy to support, since they are all excellent ideas on noise abatement. The only thing with which I cannot agree is that all this should be covered by a framework directive, complete with limit values to be applied by the environmental planners. The Union really would be biting off far more than it could chew there.
Mr President, Commissioner, ladies and gentlemen, noise is a significant environmental problem, and with the rapid development of technology it will soon be one of the most serious.
The Commission's Green Paper is an important advance. I would, however, like to see it developed into a framework directive. The report of our excellent and experienced rapporteur Carmen Díez de Rivera Icaza covers the subject comprehensively and I agree with everything that it says. Nevertheless, there are a few points that I think deserve special mention.
Noise pollution is a phenomenon of the modern age. It is now quite common to hear people complaining about noise of one form or another. It not just aircraft noise, which has very rightly been highlighted, and noise from factories that we are talking about. There are also the incessant noises of everyday life which though less intense are a source of nuisance and damage human beings without being directly noticed.
There is a need for strict specifications to be imposed on major construction projects because we are seeing more and more instances of motorways being built near to residential areas. Likewise areas of housing in the vicinity of airports seem to be expanding all the time. I believe that we have a duty to examine this whole matter and to tackle it comprehensively.
In addition, I think it is very important that research be carried out on the quality of materials used for soundproofing so as to ensure that the products used are environmentally friendly.
Lastly, I think it essential that the specifications to be imposed for various forms of noise should take account of climatic factors in the Member States, given the differences between the north and the south.
Mr President, ladies and gentlemen, noise is classified nuisance number one by most Europeans and nearly 70 % of them have their quality of life affected by noise. Over 20 % European suffer from diseases linked to excessive noise levels.
I am an ear, nose and throat specialist, specializing in deafness and I can tell you that the number of complaints and cases of deafness linked to noise increase from year to year, as the WHO report quite rightly points out. The non-auditive consequences of noise should also be dealt with, especially the effects on sleep, work performance, schooling, medical consultations (their number), the consumption of tranquillizers and even neuroleptic drugs.
History has shown for thousands of years that man can adapt but that adaption has a price and, so far, most national governments and the Community has reacted too little. Legislation is insufficient, still. It is high time for the European Union to take full stock of the size of the problem and turn the fight against noise into a priority. It must go beyond general - albeit generous - intentions to improve matters. It must set a precise timetable, with common maximum levels, if we are to stop this scourge from spreading. Research must be encouraged.
I turn to Mrs Cresson, so that she can provide us with the necessary standards. Current noise standards do not match the physiological reality. We need a strict timetable, with updates standards and the European Union must carry out regular checks and impose sanctions in cases of violations.
The relationship between noise and health is extremely complex. If we make clear commitments, take concrete actions and show strong political will, we shall be offering all European the protection they are asking for. I therefore approve this report which must be an opportunity for the European Parliament to express to the Commission the high expectations of European citizens.
Mr President, ladies and gentlemen, I feel most strongly that we need a stricter European approach on noise pollution from aircraft and the upward harmonization of noise standards, as proposed by the rapporteur in paragraph 29. At the moment, it is only the larger and more competitive airports that are able to impose stricter standards and refuse to handle noisy aircraft. Smaller airports that have to fight to stay profitable impose as few requirements as possible, and thus become the Mecca for all the old and noisy aircraft which larger airports will no longer tolerate. Take Ostend airport in my own country. The quality of life in the area around Ostend is being seriously undermined by the fact that this airport does not impose strict standards, which apparently only apply at Zaventem.
Finally, I also think it is important, as the rapporteur says in paragraph 8, for noise prevention and repression to be included with other environmental standards as a prerequisite for approving the funding of projects by the Structural Funds.
Mr President, I am fully behind the Díez de Rivera report, a magnificent report on the rules to be applied as quickly as possible.
Noise pollution is, along with atmospheric pollution, the major problem facing cities and it is lowering the quality of life in our towns and cities. I come from Valencia, one of Europe's noisiest cities, mainly due to traffic and socalled 'pleasure-related' noise. If we produced a noise map of Europe, as I hope we do, then Valencia would definitely be one of its blackspots.
As the rapporteur said, road traffic, building work and industry can disturb and upset the normal functioning of city life. We all have examples near us of how noise affects us every day. Our cities are noisy, above recommended levels, and the need to draft a Community framework directive that will be binding, and to implement measures and actions at national and local level, is an urgent matter. Not only must we deal with noise but with road traffic as a whole, encouraging public transport and a planning policy that favours functionality and not speculation.
I should like to congratulate the rapporteur personally for illustrating her report with letters from our Noble Prizewinner for Literature, Juan Ramón Jiménez, who was one of this century's first famous people to complain about noise. If only, seventy years on, we only had to complain at night of crickets and pianolas and did not have to tell the Commission that this is an urgent question and one of prime concern for all our citizens.
Mr President, the Commission Green Paper on future noise policy contains many important and correct considerations on the noise problems we experience in our daily lives. In particular, I note with satisfaction that the Commission pays special attention to noise nuisance from road traffic, which is absolutely the most disagreeable source of noise in Europe. I welcome the Commission's decision to replace its original idea of committing the individual Member States to common legislation in the area with a noise abatement programme.
Indeed the prevailing view in Denmark is that it makes sense to solve noise problems at national level. In this way we have managed to deal with all major noise problems in an exemplary manner. We have an exceedingly efficient system of planning legislation which ensures the rational planning of the physical landscape with respect for human needs. This is done in the best democratic fashion through a dialogue with local agencies in the local environment. Also, Danish citizens, who are manifestly experiencing nuisance from traffic noise, can get the State to foot the bill for the sound insulation of their houses. Our international airport at Kastrup, in cooperation with the Folketing, has introduced a full landing ban on especially noisy aircraft during the hours of night, and is moreover currently one of Europe's quietest airports.
With the greatest respect for the impressive and brilliant work done by Mrs Díez de Rivera Icaza, I cannot support the parts of the resolution calling for common framework legislation. Overall, I can give heartfelt support to the other proposals, and I will wait to see whether the close national monitoring called for by the resolution actually takes place. The splendid analytical section of the Green Paper gives a good description of the noise nuisances we are subjected to today and can serve as a powerful incentive to this monitoring process.
Mr President, firstly I should like to pay tribute to Mrs Díez de Rivera Icaza for her passionate pursuit of the noise issue, despite her illness. I welcome the overdue Green Paper on noise because nearly seven out of ten people in Europe are subjected to noise levels higher than those recommended for health. The main culprits as we know are excessive road traffic and aircraft noise, amongst other things. Despite often being seen as a local issue there are huge costs to European society and to business of stress-related illnesses to which noise is a big contributory factor.
In urban environments we usually find that it is the poorer citizens and the poorer districts where people have to live or work near big, noisy, polluting roads. It is high time that this problems was tackled much more efficiently than we have been able to do so far.
My constituents in London also suffer the problems of sleep disturbance caused by early morning flights at Heathrow Airport and I hope Parliament's call for a ban on night flights will be acted upon before my citizens' lives are made even more miserable with the increase to air traffic which is likely to result from Terminal 5.
The issues called for in the Green Paper are all very fine: measurement, the information exchanges, the noise mapping. Parliament agrees with all those things. But we also must have a proper framework directive on noise reduction and we ask the Commission not to delay but to come forward with this as a matter of urgency for the sake of the health of all our citizens.
Mr President, ladies and gentlemen, before I say anything about the Green Paper and about Parliament's position, I should like to express my pleasure in the fact that the rapporteur, Mrs Díez de Rivera Icaza, is with us once more. I should also like to congratulate the rapporteur most warmly on her excellent report. The Commission would like to thank the European Parliament for its comprehensive contribution to the debate on future noise protection policy, which of course I shall be analysing in depth.
Once thing that particularly impressed us was the large number of measures demanded in the resolution, which makes it clear how important it is to develop a coherent strategy for our future noise-protection policy. In the Commission's opinion, the broad consultation that its Green Paper has stimulated will provide a solid basis for the drafting of measures to combat noise. In the mean time, the Commission has received 175 written contributions, and has organized numerous conferences on the aspects touched on in the Green Paper, which may also supply the Commission with important information.
The comments reinforce the Commission's view that a comprehensive noise-protection strategy is necessary, and that it must include all levels of government, from local authorities to European institutions. Many municipal authorities have given us their opinions on the Green Paper, and this is in line with the concept of shared responsibility, whereby all those involved must work together to achieve a common objective. All the contributions are currently being collated and evaluated by our staff, and are accessible via EUROPA, the Commission's internet server.
The Commission is convinced that this report, and the resolution that we presume will result from it, can make a valuable contribution to the success of our policy and to the achieving of our common objective - to protect our citizens from noise that harms their health and interferes with their lives. We are aware of the fact that our Green Paper has given rise to great expectations on the part of those of our citizens who are exposed to noise pollution, and we must not disappoint those expectations.
Mr President, I hold the Commissioner in great esteem, so I mean no disrespect when I ask why Mrs Bjerregaard is not here. We have also not had a clear answer from the Commissioner on whether or not there is to be a framework directive. If there is, when is it likely to appear? I should like to have a rather more detailed response to the excellent report by my colleague, and to hear it from the Commissioner who is responsible for this dossier.
Mr President, Mr Eisma, I am sorry, but unfortunately I am unable to say why Mrs Bjerregaard cannot be with us today, because I do not know. I can promise you, however, that I will pass on to her, word for word, the point that you have raised, and I hope that she will then react accordingly.
Mr President, first of all I should like to thank the Commissioner for his good wishes and the fifteen or more speakers in this debate. I too, you may recall, regretted the conspicuous absence of the Commissioner responsible for this matter. I hope Mr Fischler will pass on to her, with the same passion as Mr Eisma just now, our demand and the fact that we are not satisfied with the good words and more than 170 responses from the whole Union. Commissioner, recognizing your insistence, we ask you, please, to give us this year the legislation promised in 1996, and thank you for your good wishes.
Thank you very much, Mrs Díez de Rivera.
The debate is closed.
The vote will take place at noon tomorrow.
(The sitting was closed at 8.00 p.m.)